Citation Nr: 0639505	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-36 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for left ear hearing.  

4.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

6.  Entitlement to non-service connection pension benefits.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In November 2005, the veteran appeared at the San Juan RO and 
testified before a Decision Review Officer (DRO).  A 
transcript of the hearing is of record.  

In September 2005 the veteran requested a hearing before the 
Board at the local RO.  In August 2006 he withdrew this 
request.  

The issue of entitlement to service connection for hearing 
loss has been recharacterized as separate issues for hearing 
loss in each ear as this characterization is more appropriate 
given the evidence of record.

The issues of entitlement to service connection for PTSD, 
left ear hearing loss, right ear hearing loss, and 
entitlement to nonservice connected pension benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in July 1975, the RO denied service 
connection for a hearing loss based on a finding that the 
veteran's defective hearing preexisted service ad it had not 
been shown that any aggravation of the veteran's hearing loss 
had occurred during service.  He did not appeal the decision.

2.  The evidence received since the July 1975 decision is not 
cumulative or redundant of the evidence previously of record 
and raises a reasonable possibility of substantiating the 
claim for service connection of a hearing loss.  

3.  The preponderance of the evidence is against a finding 
that the veteran has diabetes mellitus.


CONCLUSIONS OF LAW

1.  The July 1975 rating decision, that denied service 
connection for hearing loss, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2006).  

2. New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  

3.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen previously disallowed claims based on new 
and material evidence, VA is required to provide VCAA notice 
as to the evidence necessary to reopen the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in February 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in May 2003.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  Included in this letter, was notice of the 
requirements to reopen his previously disallowed claim for a 
hearing loss.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional VCAA letter was sent to the 
veteran in August 2006 providing notice as to the assignment 
of disability ratings and effective dates.  

The Board is aware that the October 2003 letter informed the 
veteran of the definition of "material evidence" no longer 
applicable at the time of the veteran's claim to reopen.  
However, as the Board is reopening the veteran's claim for 
entitlement to service connection for a hearing loss, no 
prejudice to the veteran can result from this defect.

Although notice with regard to assignment of disability 
ratings and effective dates did not precede the initial 
adjudication, no prejudice to the veteran can result in this 
case.  As the Board is denying the claim for service 
connection for diabetes mellitus, any questions as to the 
effective date and disability rating to be assigned are 
rendered moot.

Service medical records are associated with the claims file.  
Evidence of record also includes, but is not limited to, VA 
treatment records and records and reports of treatment from 
private medical providers.  All evidence for which the 
veteran sought VA assistance in obtaining has been obtained 
and there is no such evidence outstanding.  Appropriate VA 
examinations for the veteran's claimed diabetes mellitus, 
were afforded the veteran in May 2003, November 2003, and 
April 2005.  The Board acknowledges that the veteran's Social 
Security Administration (SSA) reports are not of record.  
Nonetheless, because the contemporaneous VA examinations of 
record all fail to show a current diagnosis of diabetes 
mellitus, the Board finds that no additional development is 
warranted in this regard.  Soyini v. Derwinski, 1 Vet. App. 
540 (1991) (A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi,  3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §3.102 (2006).

Diabetes mellitus

The veteran contends that he suffers from diabetes mellitus 
as a result of exposure to the herbicide, Agent Orange, 
during his active military service.

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).

At the outset, the Board notes that the veteran served in the 
Republic of Vietnam from July 1968 to August 1969.  
Therefore, the Board concludes that the veteran was exposed 
to an herbicide agent during his Vietnam era service.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2006).  
However, the presumption provided by law and regulation only 
satisfies the requirement that a disability had onset during 
service or was caused by service.  Service connection cannot 
be granted in the absence of a demonstration that the veteran 
presently has the claimed disability.  

This case contains medical evidence both favorable and 
unfavorable on the issue of whether the veteran currently has 
diabetes mellitus.  Thus, the Board must weigh the evidence 
to determine if service connection is warranted.  In order 
for service connection to be denied, the preponderance of the  
evidence must be against the claim for benefits.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Evidence favorable to the veteran's claim consists of records 
from the Westchester Medical Group dated from December 1995 
to December 1998, and a January 2003 clinic note from Dr. 
M.R.  A December 1995 notation reported that the veteran has 
a sugar of 245 about two hours after drinking orange juice.  
The note continues that the provider intended to check his 
"lytes" and get fasting bloodword the following day.  The 
veteran was to attend diabetic class and be given a diabetic 
diet.  A note later that same month stated that the veteran 
had a new diagnosis of Type II diabetes and was coming in for 
diabetes education.  This note reported that his blood sugar 
two and one-half hours postprandial was 267 with the "1 
Touch 2."  The remainder of these notes report the veteran's 
sugar levels all of below 170 and indicate that his condition 
was controlled by diet.  The most recent notations in these 
reports show reports fasting sugar levels below 100.  There 
are no notations indicating interpretation of any additional 
diagnostic tests.  The clinic note from Dr. M.R. indicates 
only that the veteran had a history of diabetes mellitus; the 
note provides no basis for a diagnosis.

In May 2003, the veteran underwent a VA examination to 
determine whether he had diabetes mellitus.  The examination 
included laboratory test results as follows: serum creatinine 
of 1.2, blood urea nitrogen of 15, glycosylated hemoglobin of 
7.6 and positive microalbumin, fasting blood sugar of 110, 
two-hour postprandial blood sugar of 105.  A diagnosis was 
rendered of "[h]istory of diabetes mellitus, not diagnostic 
of diabetes on this exam, except for positive microalbumin."

Also of record is a VA clinic notation from July 2003 titled 
"addendum" that indicates that the veteran did not have 
diabetes mellitus.  

In April 2005, the veteran again underwent VA examination 
with regard to his claimed diabetes mellitus.  Examination 
results include a statement that a urinalysis from May 2003 
showed "positive microalbuminuria (qualitative)."  This 
examiner reported the May 2003 examination results and then 
listed the results from laboratory tests in May 2005.  These 
include the following: fasting blood sugars of 93 mg/dl; two 
hour post prandial blood sugar of 111 mg/dl; evaluation of 
kidney function: creatinine 1.0, blood sugar nitrogen of 9.4, 
and negative quantitative microalbumin.  The report concludes 
that a diagnosis of diabetes was not confirmed by the 
laboratory tests.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The credibility and weight to be attached to medical 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994);  
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case a diagnosis of diabetes mellitus rests upon 
evidence from December 1995, over six years prior to when the 
veteran filed his claim.  The evidence of record upon which 
this diagnosis was rendered consists of two blood sugar 
measurements done with days of each other.  There is no 
discussion of other symptoms relevant to diabetes mellitus.  
Other than reporting these two blood sugar values, these 
notes give no discussion as to the diagnosis, but merely 
indicate that the veteran was to be instructed as to a 
diabetic diet and attend diabetes classes.  Significantly 
this examination does not provide a diagnosis of diabetes 
mellitus based on current evidence, or evidence current at 
the time the veteran filed his claim in February 2003.  

The more recent evidence, from the May 2003 VA examination, 
indicated that the veteran did not have diabetes mellitus at 
that time.  However, this examination report contained an 
ambiguity as it stated that the examination was not 
diagnostic of diabetes, except for microalbumin.  If the May 
2003 VA examination and the Westchester Medical Group records 
were the only evidence of record, the Board would find the 
evidence insufficient to render a decision.  However, the 
results of the April 2005 examination again indicated that 
laboratory tests could not confirm a diagnosis of diabetes.  
This examination report contains no ambiguity and is based on 
extensive laboratory test results and review of the veteran's 
medical history.  

The May 2005 examination report is comprehensive in nature, 
providing comment on other relevant clinical findings, or 
lack thereof, including ketoacidosis and hypoglycemic 
reactions, and examination of the veteran's other physical 
systems.  Significantly, this examiner reported that the 
claims file had been reviewed and discusses the Westchester 
Medical Group records.  

Thus both the May 2003 and the May 2005 VA examinations 
report that that diabetes mellitus was not found.  Because 
these reports are more current than the Westchester Medical 
Group report, are based on more data than that used by the 
Westchester Medical Group to arrive at a conclusion, and 
because the May 2005 report includes a review of the claims 
file and a more in-depth analysis and report of examination 
than the Westchester Medical Group records, the Board finds 
that the May 2003 report and the May 2005 report are 
collectively more probative on the issue of whether the 
veteran currently has diabetes mellitus.  Thus the 
preponderance of the evidence is against a finding that the 
veteran has this disease.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which in-service 
events have resulted in disability.  See 38 U.S.C.A. §§ 1110.  
Therefore, since the preponderance of the evidence is against 
a finding of a present disability of diabetes mellitus, 
service connection must be denied.  Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2006).  The Board regrets that a more favorable 
determination could not be made in this case.

Hearing loss - new and material evidence

Service connection for a hearing loss disability was denied 
in a July 1975 RO decision.  A letter from the RO to the 
veteran dated in that same month informed his of the decision 
and, by means of an enclose VA Form 1-4107, of his appellate 
rights.  No notice of disagreement was received within one 
year of the July 1975 decision and it thus became final.  38 
U.S.C.A. § 7105 (c).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The bases for July 1975 decision were that the veteran's 
defective hearing preexisted service and that it had not been 
shown that any aggravation of the condition occurred in 
service above and beyond its natural progression

Evidence before the RO at the time of the July 1975 consisted 
of service medical records and reports of VA hearing 
examinations conducted in June 1975.  

Evidence received since the July 1975 rating decision 
includes a January 2003 audiological evaluation report from 
the Clinica Audiologia.  According to the audiologist, the 
results of this audiological evaluation indicated severe 
bilateral sensorineural hearing loss at and above 1500 Hertz.  
Included in the report is a history notation that states 
"Noise exposure of heavy artillery, while in military 
service in the Vietnam War in 1969."  The Board finds that 
this history notation goes to the bases for the original 
denial of the veteran's claim in July 1997, as it indicates 
that noise exposure during service may have contributed to 
the veteran's hearing loss.  

This evidence is not cumulative or redundant since it 
provides an indication from a medical professional that the 
veteran's current hearing loss may be the result of his 
service, and no such evidence was of record at the time of 
the July 1975 decision.  This evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  This newly submitted evidence is therefore new 
and material; consequently, the claim for service connection 
for a hearing loss must be reopened.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

New and material evidence having been presented, the claim 
for service connection for hearing loss is reopened.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

Hearing loss

As noted above, the veteran provided the results of a July 
2003 audiological evaluation that included a statement from a 
medical professional sufficient to warrant reopening of his 
claim for entitlement to service connection for a hearing 
loss.  However, the evaluation report does not report the 
veteran's hearing acuity in a format compatible with 
regulations for determining if the veteran has a hearing loss 
disability for VA compensation purposes.  Nor does the 
audiologist's statement indicate that he has reviewed the 
veteran's claims file, including his service medical records.  
Furthermore, the July 2003 report does not specifically 
address the issue of aggravation of a pre-existing hearing 
loss.  As the evidence of record is insufficient for VA to 
decide the veteran's claim, the Board requires an appropriate 
VA examination and medical opinion in order to decide this 
claim.  38 U.S.C.A. § 5103A.  



PTSD

When VA receives a claim for entitlement to service 
connection, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); 38 U.S.C.A. § 5103a.

In this case the veteran was provided a general VCAA letter 
with regard to his claim for PTSD.  This letter did not 
inform him of the information and evidence not of record 
necessary to substantiate his claim for service connection 
for PTSD.  On remand the RO should send the veteran a letter 
informing him of the evidence necessary to substantiate his 
claim for PTSD.

The Board also finds the evidence of record insufficient to 
make a decision on this claim and requires a VA examination 
to determine whether the veteran suffers from PTSD and is so, 
if the PTSD is the result of an in-service stressor.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  While a diagnosis 
of PTSD is found in an April 2004 summary of treatment from a 
psychologist at the Vet Center, there is no indication that 
this psychologist reviewed the claims file.  

The veteran was afforded a VA examination in May 2003 
resulting in a medical finding that he does not suffer from 
PTSD.  This examination is insufficient for the Board to 
determine whether service connection is warranted.  

In May 2004, the RO received the veteran's personnel records 
from the National Personnel Records Center (NPRC).  These 
records were therefore not associated with the claims file at 
the time of the May 2003 examination.  The May 2003 examiner 
commented extensively on the lack of service medical records 
documenting the veteran's in-service shrapnel injury.  She 
indicated that the first evidence in the claims file that the 
veteran was entitled to receive the Purple Heart was from 
January 2002.  Currently associated with the claims file, is 
a document entitled "General Orders" from the Department of 
the Army Headquarters, 12th Evacuation Hospital, dated in 
August 1968, announcing the award of the Purple Heart to the 
veteran.  This examiner also stated that the veteran 
"alleges" that he was wounded in August 1968.  The Board 
notes that the veteran's personnel records, currently 
associated with the claims file, contain a copy of a Western 
Union Sending Blank, dated in September 1968 and from the 
Adjutant General.  This document informed the veteran's 
relatives that the veteran "was slightly wounded in Vietnam 
(in August 1968) as a result of hostile action.  He received 
metal fragment wounds to his buttocks and right lower leg."  
Service connection is now in effect for "scars, residuals 
shot fragment wound in the right buttock, hip, posterior 
thigh, and popliteal area".  See July 2005 Rating Decision.

Taken together, the May 2003 VA examination and the April 
2004 report from the Vet Center psychologist, presents two 
different pictures of the veteran's claimed disability; 
neither of which was based on review of the current evidence 
of record.

For these reasons, the veteran must be afforded another VA 
examination to determine if he has PTSD and if it is 
attributable to an in-service stressor.  The Board requires 
that the veteran be examined by a psychiatrist who has not 
previously examined him. 

Additionally, during the November 2005 hearing before the 
Decision Review Officer, the veteran indicated that he had 
applied to the Social Security Administration (SSA) for 
disability caused by his emotional condition.  Any such SSA 
records must be obtained and associated with the claims file 
prior to a decision on this claim.  See 38 U.S.C.A. § 5103A.

Non-service connected pension

The appellant seeks nonservice-connected pension benefits.  A 
decision on this claim is being deferred pending receipt of 
the veteran's SSA records.  It is noted that in adjudicating 
pension claims, the RO must assign a percentage evaluation 
for each identifiable disability.  See Roberts v. Derwinski, 
2 Vet. App. 387 (1992), Talley v. Derwinski, 2 Vet. App. 282 
(1992).  Thus, additional development may be warranted in 
this regard.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter, 
informing him of the evidence needed to 
substantiate his claim for service 
connection for PTSD, in accordance with 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  

2.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  

3.  After the above development is 
completed, schedule the veteran for a VA 
examination by a psychiatrist who has not 
previously examined the veteran.  A copy 
of the claims file and of this remand must 
be provided to the physician and the 
physician must indicate that the claims 
file was reviewed in conjunction with the 
examination.  Any indicated tests should 
be conducted.  

(a) The psychiatrist should provide 
diagnoses of all current psychiatric 
disorders found to be present and an 
opinion as to the date of onset of any 
such disorders.  He or she should 
specifically indicate whether the veteran 
suffers from PTSD.  

(b) The psychiatrist should state whether 
it is at least as likely as not that any 
current PTSD is the result of an in-
service stressor.  In conducting the 
examination and reviewing the claims file, 
the psychiatrist is asked to consider the 
August 1968 report from the Department of 
the Army, that the veteran was awarded a 
Purple Heart and the September 1968 
Western Union Sending Blank from the 
Adjutant General indicating that the 
veteran received shrapnel wounds in action 
against the enemy in Vietnam.  

A detailed rationale for any opinion 
expressed should be provided.

4.  Schedule the veteran for a VA 
examination, to include an audiometric 
evaluation, to determine the extent of any 
left ear and/or right ear hearing loss 
disability.  The claims file and a 
separate copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder has been 
reviewed.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that any 
hearing loss had its onset during active 
service.  

If the examiner finds that a hearing loss 
did not have its onset as described in the 
paragraph above, he or she should indicate 
whether it preexisted the veteran's active 
service.  If so, did any hearing loss 
undergo an increase in severity during any 
subsequent period of active service?  Was 
any such increase in severity due to the 
natural progression of the disease, or was 
it aggravated beyond its natural 
progression due to the nature of the 
veteran's service?  (Temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening 
of the underlying condition, are not 
sufficient to be considered aggravation in 
service).  

The examiner is asked to address his 
findings separately as to any right ear 
hearing loss and any left ear hearing 
loss.  

5.  If deemed necessary, the RO should 
make arrangements for the veteran to 
undergo the appropriate VA examination(s) 
to determine the current extent and 
severity of any additional disabilities 
identified in the veteran's SSA records 
and to obtain an opinion that addresses 
the impact on the veteran's ability to 
engage in substantially gainful 
employment.  

6.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
any of the veteran's claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


